Citation Nr: 0113008	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-24 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1987 to February 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery Alabama.  A video conference hearing was held 
before the undersigned Member of the Board in February 2001.  
At that time, the veteran presented additional items of 
medical evidence, along with a waiver of his right to have 
that evidence reviewed by the RO.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran had gastrointestinal symptoms in service 
which represented the onset of Crohn's disease.


CONCLUSION OF LAW

Crohn's disease was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp 2000); 38 C.F.R. 
§ 3.303 (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for service connection for Crohn's disease.  He 
asserts that he was treated for symptoms of that disorder 
during service, and that he continues to experience abdominal 
pain and associated symptoms.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC.  The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the veteran's service medical 
records, post service treatment records, and he has been 
afforded a disability evaluation examination.  In addition, 
the veteran has presented two medical opinions from his 
treating physicians.  The medical evidence contains all 
necessary findings and opinions necessary to resolve the 
issue on appeal.  The veteran has also been afforded a 
personal hearing.

The Board is unaware of any additional relevant evidence that 
is available.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
new act would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder such as a peptic ulcer is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. 
§ 3.303(d). 

The veteran testified in support of his claim during a 
hearing held in February 2001.  He stated that he started 
having stomach problems in 1991 while he was in service.  The 
symptoms consisted of nausea, pain, and diarrhea.  He said 
that service doctors gave him some medications and told him 
that he had an infection.  He also reported that he had a 
similar episode in service in 1992.  He also recounted that 
after service he had another flare-up, and then the problems 
got really bad in 1996, 1997, and 1998.  He said that the 
symptoms after service were the same ones he had during 
service.  He reported that these symptoms were evaluated and 
he was finally diagnosed with Crohn's disease in 1998.  He 
stated that the testing which resulted in a diagnosis of 
Crohn's disease in 1998 had not been done when he was in 
service.  

The veteran's service medical records confirm that he was 
seen on numerous occasions for gastrointestinal complaints.  
A service medical record dated September 12, 1991, shows that 
the veteran reported complaints of nausea, stomach ache, and 
headache.  On examination, the abdomen was soft with no 
masses.  There was tenderness in the lower abdomen on both 
sides.  The assessment was possible viral syndrome - 
abdominal pain.  The veteran was placed on a soft diet and 
instructed to return for a follow-up.  

A service medical record dated September 13, 1991, shows that 
the veteran reported having mild, intermittent, sharp feeling 
abdominal pain.  The assessment included (1) mild 
dehydration, (2) status post probable viral syndrome, and (3) 
headache secondary to #1.  An emergency care treatment record 
also dated in September 1991 shows that the veteran reported 
a 24 hour history of nausea and vomiting and abdominal 
cramps.  The assessment was viral gastroenteritis.  

A service medical record dated September 16, 1991, shows that 
the veteran reported a complaint of having stomach pains for 
one week.  He said that he had been seen in the emergency 
room the previous day and given medication with little 
relief.  The pain was now localized in the right lower 
quadrant.  His abdomen was diffusely tender with localized 
right lower quadrant tenderness.  The assessment was rule out 
appendicitis.  

A service medical record dated September 17, 1991, shows that 
the veteran reported that he still had a diffusely tender 
abdomen with localization in the right lower quadrant.  The 
assessment was AGE [acute gastroenteritis] versus 
appendicitis.  A general surgical consultation was planned.

A consultation sheet dated September 17, 1991, shows that the 
veteran was referred for a general surgical consultation 
after complaining of abdominal pain.  It was noted that it 
was localized in the right lower quadrant.  The provisional 
diagnosis was "? early appendicitis."  The consultation 
report shows that the veteran had diffuse abdominal pain 
since Thursday and mild nausea and vomiting since Saturday.  
He had normal bowel movements.  The pain had persisted.  
There was mild anorexia.  There was no fever.  On physical 
examination, the abdomen was soft with mild lower abdominal 
tenderness.  The assessment was probable viral etiology.  
Another service record dated in September 1991 shows that the 
veteran had been seen for vague abdominal pain which was 
probably secondary to viral disease, and had been found on 
repeated blood draws to have microcytic anemia.  The veteran 
reportedly did not show up for an internal medicine 
consultation scheduled for September 27, 1991.

A service medical record dated May 28, 1992, shows that the 
veteran reported having abdominal pain, loose stools, and 
nausea.  The assessment was G.E. [gastroenteritis].  Imodium 
was prescribed.  

A service medical record dated November 21, 1992, shows that 
the veteran reported complaints of weakness, dizziness, 
vomiting, fever and diarrhea.  He also complained of 
abdominal cramps.  He said that he had experienced 7 to 8 
episodes of diarrhea.  On examination, his abdomen was 
generally tender.  He was given two bags of intravenous 
fluid.  The assessment was gastroenteritis.  

A record dated November 23, 1992, shows that the veteran now 
had no fever and no vomiting, but still had mild diarrhea and 
a mild headache.  The assessment was viral syndrome, 
resolving.  

The post-service evidence which is of record includes the 
report of an examination of the veteran conducted by the VA 
in June 1999 which shows that the veteran gave a history of 
being diagnosed with Crohn's disease in the early part of 
1998.  He underwent surgery in March 1999 for a ruptured 
appendix and a retroperitoneal abscess.  He said that his 
main problems were that he had lost weight, but was slowly 
regaining it.  He presently had no nausea or vomiting.  
Regarding abdominal problems, there was a mild ache and some 
tenderness in the surgical site.  He did not have continuous 
diarrhea, but it fluctuated.  He took medications and was 
followed by physicians regularly.  Following examination, the 
diagnoses were (1) status post diagnosed Crohn's disease, and 
(2) status post ruptured appendix with retroperitoneal 
abscess and resection of the terminal ileum and 
ileotransverse anastomosis.  The examiner stated that most 
probably, the veteran's appendix condition was secondary to 
the Crohn's disease.  The examiner noted that the claims file 
was not available.  The examiner did not offer any opinion 
regarding whether or not the disorder was related to the 
symptoms in service. 

The veteran has presented several private medical treatment 
records showing that he is currently being treated for 
Crohn's disease.  He has also presented two medical opinions 
from his treating physicians.  A letter from O.D. Mitchum, 
M.D., dated in September 2000 contains the following 
comments:

[The veteran] clearly presented to health 
providers for symptoms of Crohn's 
disease, on several occasions while in 
the service.  These are 9/12/91, 9/16/91, 
9/19/ 91, 11/92 and the diagnosis was 
made in November 1998.  All these 
presentations were typical of Crohn's 
disease.

He will probably have additional 
difficulty from his disease in the 
future.  It appears his Crohn's 
definitely began while he was on active 
duty.

Similarly, a letter from Douglas S. Dickinson, M.D., from the 
Alabama Gastroenterology Associates dated in February 2001 
contains the following information:

This gentleman has been in our practice 
for the last two years with well 
documented Crohn's disease having been 
treated with 5'ASA agents, Imuran, and 
more recently Remicade.  He has had a 
nine year history of symptoms dating back 
to the military wherein he presented with 
right lower quadrant abdominal pain in 
09/91 and then again in 11/92.  He 
actually had resection of this terminal 
ileum with appendix and cecum in 03/99.  

It is my impression that this patient had 
Crohn's disease when he was in the 
military with symptoms in 1991 and 1992 
and was just not diagnosed, as the 
appropriate diagnostic studies were not 
done at that time.  His diagnosis was 
finally made as a civilian in 11/98.

After considering all of the evidence which is of record, the 
Board finds that the veteran has Crohn's disease which began 
during service.  The veteran had gastrointestinal symptoms in 
service which represented the onset of Crohn's disease.  The 
service medical records demonstrate that the veteran's 
symptoms of gastrointestinal pain and diarrhea were first 
noted in service, and the two medical opinions which he has 
presented show that these symptoms represented the onset of 
his currently diagnosed Crohn's disease.  These opinions were 
based on an accurate history as the letters demonstrate that 
the physicians reviewed the veteran's service medical 
records.  There is no medical opinion which weighs against 
the claim.  Although the disorder was not diagnosed until 
after discharge, all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Accordingly, the Board 
concludes that Crohn's disease was incurred in service.


ORDER

Service connection is granted for Crohn's disease.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

